Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Scheller on February 16, 2022.

The application has been amended as follows: Enter the amendment filed 01/18/2022. Amend Claims 1, 12, 14, and 20-22 as seen below; the amendments correct a 35 U.S.C. 112a, new matter issue.

Claim 1. An upper for an article of footwear, comprising:
a knitted component including a first course, a second course, and a third course, each of the first course, the second course, and the third course extending from a perimeter edge at a lateral side of the upper to a perimeter edge at a medial side of the upper,
wherein the first course and the third course each comprises a plurality of loops, 
wherein the second course is positioned between the first course and the third course and is interlooped with the first course and the third course, the second course perimeter edge at the lateral side of the upper and a second tuck stitch located adjacent the perimeter edge at the medial side of the upper, and wherein the second course comprises a floated portion extending from the first tuck stitch to the second tuck stitch to form a stretch resistant area of the upper.

Claim 12. An article of footwear, comprising:
an upper comprising a knitted component including a first course, a second course, and a third course, each of the first course, the second course, and the third course extending from a perimeter edge at a lateral side of the upper to a perimeter edge at a medial side of the upper,  
wherein the first course and the third course each comprises a plurality of loops, wherein the second course is positioned between the first course and the third course and is interlooped with the first course and the third course, wherein a first tuck stitch of the second course is located adjacent to the perimeter edge at the lateral side of the upper, wherein a second tuck stitch of the second course is located adjacent to the perimeter edge at the medial side of the upper, and; wherein the second course comprises a floated portion extending from the first tuck stitch to the second tuck stitch to form a stretch resistant area of the upper; and a sole structure secured to the upper. 

Claim 14. The upper of claim 12, wherein the knitted component includes a fourth course extending from the perimeter edge at the lateral side to an interior edge, 

Claim 20. An upper for an article of footwear, comprising:
a knitted component including a first course, a second course, a third course, and a fourth course, each of the first course, the second course, and the third course extending from a perimeter edge at a lateral side of the upper to a perimeter edge at a medial side of the upper,
wherein the second course is positioned between the first course and the third course and is interlooped with the first course and the third course, the second course comprising a first tuck stitch located adjacent the perimeter edge at the lateral side of the upper and a second tuck stitch located adjacent the perimeter edge at the medial side of the upper, and wherein the second course comprises a floated portion extending from the first tuck stitch to the second tuck stitch to form a stretch resistant area of the upper; and the fourth course comprising a second floated portion extending from a third tuck stitch adjacent the perimeter edge on a lateral side and a fourth tuck stitch in a throat area of the upper. 

Claim 21. The upper of claim 1, wherein the knitted component includes a fourth course extending from the perimeter edge at the lateral side to an interior edge, the fourth course comprising a second floated portion.

perimeter edge at the lateral side, the second floated portion extending between the third tuck stitch and the fourth tuck stitch.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732